DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record does not disclose or render obvious an illumination optical system that outputs light to a projection lens, a plurality of blowers that cools liquid crystal panels mounted on the illumination optical system, a first duct that guides air blown out from the plurality of blowers to the liquid crystal panels, a second duct that guides air passing through the liquid crystal panel in a direction opposite to a direction of the air blown out from the plurality of blowers, a heat sink that removes heat from the air that has passed through the second duct; and a blower holding member that holds the plurality of blowers, wherein the illumination optical system, the plurality of blowers, the first duct, the second duct, the heat sink and the blower holding member are provided in a dust-proof case, the second duct is formed surrounded by at least an inner wall of a top surface of the dust-proof case and a top surface of the blower holding member and is formed along the top surface of the dust-
The closet reference of record, Usada, discuses electronic device, comprising: an illumination optical system (see 45 in fig.4) that outputs light to a projection lens (see 46 in fig.1), a plurality of blowers (see 83 in fig.4) that cools liquid crystal panels (see 451R in fig.2 ) mounted on the illumination optical system, a first duct (see 84 in fig.4) that guides air blown out from the plurality of blowers 83 in fig.4) to the liquid crystal panels (451), a second duct (see 811) that guides air passing through the liquid crystal panel in a direction opposite to a direction of the air blown out from the plurality of blowers (see C1), a heat sink (51) that removes heat from the air that has passed through the second duct but does not disclose a blower holding member that holds the plurality of blowers, wherein the illumination optical system, the plurality of blowers, the first duct, the second duct, the heat sink and the blower holding member are provided in a dust-proof case, the second duct is formed surrounded by at least an inner wall of a top surface of the dust-proof case and a top surface of the blower holding member and is formed along the top surface of the dust-proof case, the blower holding member forms a third duct for guiding the air from which heat has been removed by the heat sink to an air inlet of the plurality of blowers 
Claims 2-20 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Examiner, Art Unit 2882